Citation Nr: 1034012	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for status post nasal 
reconstruction for basal cell carcinoma of the nose.  

2.  Entitlement to service connection for dental injury for VA 
compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1946 to July 1947.  

In December 1990, the Board of Veterans' Appeals (Board) denied 
service connection for basal cell carcinoma of the nose.  

This matter comes before the Board on appeal from an August 2008 
decision by the RO which denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection for status post nasal reconstruction for 
basal cell carcinoma of the nose was denied by the Board in 
December 1990.  

2.  The evidence received since the December 1990 Board decision 
is essentially redundant of evidence previously considered and 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  The Veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a result of 
combat wounds or other trauma incurred during his active military 
service.  


CONCLUSIONS OF LAW

1.  The December 1990 Board decision which denied service 
connection for status post nasal reconstruction for basal cell 
carcinoma of the nose is final.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has not been received to reopen the 
claim of service connection for status post nasal reconstruction 
for basal cell carcinoma of the nose.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2009).  

3.  The criteria for service connection for a dental disorder for 
compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 1721 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.381, 4.150 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in February 2008 was sent by VA to 
the Veteran in accordance with the duty to notify provisions of 
VCAA, and it is clear from the record that the Veteran and his 
representative are fully aware of the evidence necessary to 
reopen his claim and to establish entitlement to the benefits 
sought.  They were likewise, given ample time to submit any such 
evidence.  Therefore, under the specific facts of this case, the 
Board finds that the notice requirements are satisfied.  
Likewise, all relevant and available records have been obtained 
as to satisfy the duty to assist.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Finality

The Veteran's underlying contention is that he sustained an 
injury to his nose during service that was the location at which 
he later developed basal cell carcinoma.  The cancer was 
surgically removed, and reconstructive surgery was accomplished.  
He seeks service connection for the residuals of his cancer.  

As noted above, service connection for basal cell carcinoma of 
the nose was denied by the Board in December 1990.  Therefore, 
the laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the consideration of 
the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

New and material evidence is defined by regulations as evidence 
not previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  Id.  

Unless the Chairman of the Board orders reconsideration, or one 
of the other exceptions to finality applies, all Board decisions 
are final on the date stamped on the face of the decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, the 
Veteran has not requested reconsideration of the 1990 Board 
decision and, as no other exceptions to finality apply, the 
decision is final as to the evidence then of record.  Id.  

Initially, the Board notes that the Veteran's service treatment 
records were apparently destroyed by fire at the National 
Personal Records Center (NPRC) in 1973, and are unavailable for 
review.  The RO was informed by the NPRC, initially in June 1989, 
and after additional attempts to retrieve his records, in March 
and July 2008, that the Veteran's service treatment records were 
fire-related loss and that there were no data entry cards on file 
at the Surgeon General's Office (SGO) or morning reports showing 
that the Veteran was hospitalized for medical treatment in 
service.  However, the Board notes that the Veteran's service 
separation examination is of record and was previously considered 
by the Board in 1990.  The other evidence considered at that time 
included an October 1977 VA examination report, a February 1976 
private hospital report, two VA hospital summary reports dated in 
July 1984 and July 1986, and the transcription of a January 1990 
RO hearing.  

The service discharge examination in June 1947, showed that the 
Veteran denied any history of significant wounds or injuries 
during service, and that his skin, nose, mouth and gums were 
normal on examination at that time.  

The October 1977 VA examination report, for nonservice-connected 
pension purposes, and the February 1976 private medical report 
showed no complaints or abnormalities of an injury to the 
Veteran's face, nose or mouth.  

The two VA hospital reports showed that the Veteran underwent 
excision of basal cell carcinoma from the right side of his nose 
in July 1984, and had secondary nasal flap reconstruction with 
rhinoplasty in July 1986.  

The hearing transcript included the Veteran's description of an 
injury to his face in service in 1946, and his subsequent 
treatment at a military hospital.  The Veteran also reported that 
he had a cancerous tumor removed from the right side of his nose 
in 1984, and had additional reconstructive surgery in 1986.  

In December 1990, the Board denied service connection for basal 
cell carcinoma of the nose, as the entirety of the evidence did 
not support the conclusion the Veteran incurred an injury in 
service.  In its decision, it was noted, in essence, the Veteran 
was not shown to have sustained any type of injury to his face or 
nose in service, and that there were no abnormalities of the 
nose, skin, mouth, or gums at the time of his separation 
examination in June 1947, to which the cancer could relate.  

The evidence added to the record since the December 1990 Board 
decision consists primarily of more recent VA outpatient notes, 
and several letters from the Veteran.  The VA medical records 
showed treatment for various maladies from 2000 to 2009, but do 
not include any relevant evidence or probative information 
concerning the alleged facial injury in service.  Accordingly, 
these records are not material.  

Similarly, the Veteran's letters merely restate his long standing 
contentions and, as such, are cumulative and may not serve to 
reopen the claim.  

While the Veteran believes that his basal cell carcinoma of the 
nose was related to service, he is not competent to offer a 
medical opinion, nor do any such assertions provide a sufficient 
basis for reopening a previously disallowed claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Furthermore, there is no competent medical 
opinion relating the Veteran's basal cell carcinoma to service.  

As a whole, the additional evidence does not offer any new or 
probative information showing that the Veteran's sustained a 
facial injury in service or that the basal cell carcinoma of the 
nose excised in 1984, was related to military service, and is 
essentially cumulative of evidence already of record.  
Accordingly, a basis to reopen the Veteran's claim has not been 
presented, and the appeal is denied.  

As the recently received evidence does not fulfill the threshold 
burden of constituting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Dental Trauma

The Veteran contends that he sustained an injury to his nose and 
mouth when the truck he was riding in ran off the road and he was 
struck in the face by a 50 gallon drum of gasoline during 
service.  The Veteran reported that he was hospitalized, that his 
two front teeth were knocked loose and that he had to push them 
back into place.  He reported that that one tooth turned black 
and rotted after several years because of nerve damage, and that 
the other tooth subsequently rotted and fell out.  

As discussed above, the Veteran's service treatment and dental 
records are unavailable for review due to fire related loss at 
the NPRC in 1973.  Where service treatment records are absent or 
missing, there is a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the claimant 
in developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

For compensation purposes, veterans having a service-connected 
noncompensable dental condition determined to be the result of 
combat wounds or other service trauma will be eligible for VA 
dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 
38 C.F.R. § 17.161(c).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for one-time outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 
(2009); see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 
38 U.S.C.A. § 1712 (West 2002).  Acute periodontal disease will 
not be considered service-connected for treatment purposes.  38 
C.F.R. § 3.381(e) (2009).  

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased periodontal 
tissue, is due to a combat wound or other service trauma.  38 
C.F.R. § 3.381(b) (2009).  The significance of finding that a 
dental condition is due to service trauma is that a veteran will 
be eligible for VA dental treatment for the condition without the 
usual restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2009).  

In this regard, there is no credible evidence that the Veteran 
sustained an injury or trauma to his mouth in service.  While the 
Veteran now contends that he suffered a severe injury to his face 
and mouth in 1946, he denied any history of significant injury at 
the time of his service separation examination in June 1947.  
Further, on examination at that time, there were no abnormalities 
of the face, mouth, gums or skin.  Other than five missing teeth 
(upper and lower molars), a dental examination at that time was 
also normal.  Additionally, the Board notes that the Veteran made 
no mention of any injury to his face or mouth, or any residual 
disability on a claim for VA pension benefits in August 1977, or 
when examined by VA in October 1977, and no pertinent 
abnormalities were noted on examination at that time.  

That the Veteran would sustain a significant injury to his face 
and mouth in service that allegedly required hospitalization for 
at least one night and follow-up treatment for several days, but 
that he would never mention the injury at the time of his 
separation examination or file a claim with VA when his tooth 
turned black and rotted away several years later due to what he 
believes was nerve damage from the alleged injury (see January 
1990 hearing transcript, pgs. 1, 4), is simply not believable.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that weighs 
against the claim]; see also, McLendon v. Nicholson, 20 Vet. App. 
79, 82 (2006) (The determination as to whether there was an 
event, injury, or disease in service is a finding of fact for the 
Board.)  

The Board finds that negative contemporaneous evidence from the 
Veteran's service discharge examination is more persuasive that 
his assertions made decades after service, to the effect that he 
sustained dental trauma in service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  The 
service medical report is more reliable, in the Board's view, 
than the Veteran's unsupported assertion of events first reported 
nearly four decades after service, made in connection with a 
claim for benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
Veteran's testimony simply because the Veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code (DC) 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss is 
not considered disabling."  38 C.F.R. § 4.150, DC 9913.  

As discussed above, there is no credible evidence that the 
Veteran has loss of teeth resulting in loss of substance of body 
of maxilla or mandible due to trauma.  Therefore, the Veteran 
does not have a service-connected compensable dental disability 
or condition (Class I).  See 38 C.F.R. § 17.161(a).  

In summary, the Veteran has not presented any credible, competent 
evidence that he has a dental disorder for which service-
connected compensation may be granted.  There is no evidence of 
any in-service dental trauma.  Therefore, the Veteran does not 
have a service-connected, non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or service 
trauma (Class II(a)).  38 C.F.R. § 17.161(c).  In this case, 
service connection for a dental disorder for VA compensation 
purposes is not warranted.  


ORDER

As new and material evidence has not been received to reopen the 
claim of service connection for status post nasal reconstruction 
for basal cell carcinoma of the nose, the appeal is denied.  

Service connection for a dental condition for VA compensation 
purposes is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


